Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Office Action Response dated June 2, 2022.  Claims 1-8, 10-15, and 17-20 are presented for examination.  

Allowance of the Claims
Claims 1-8, 10-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation wherein the lifting mechanism further comprises one or more cross-car support beams, and wherein the one or more lifting alignment pins are located on the one or more cross-car support beams of claim 1, when considered with other claim features, renders the independent claim, as well as the dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches lifting alignment pins located on a cross-car support beam for engagement into mating sockets on the vehicle for lifting a vehicle.
The claim limitation wherein the one or more lifting alignment pins of the lifting mechanism protrude through an opening defined by retractable plates of the platform when the lifting mechanism is in an engaging state of claim 11, when considered with other claim features, renders the independent claim, as well as the dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches alignment pins which go through an opening defined by retractable plates during engagement of the vehicle. 
The claim limitation wherein the one or more lifting alignment pins of the lifting mechanism are located under a top surface of the platform when the lifting mechanism is in a receiving state, the top surface configured to retract over the lifting mechanism when the lifting mechanism is in the receiving state of claim 20, when considered with other claim features, renders the independent claim novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches alignment pins which do not protrude through a top surface of the platform when the lifting mechanism is ready to receive the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663